DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The base claim is claim 13.
The claims are allowable over the closest prior art of Sumida et al. (US Patent Application Publication No. US 2002/0057413 A1) (Sumida) in view of Urban et al. (US Patent No. 4,717,605) (Urban) and Kobayashi et al. (US Patent Application Publication No. US 2005/0244633 A1) (Kobayashi) because the prior art references, either alone or in combination, fail to disclose each limitation of the claims. Specifically, the prior art references fail to disclose or obviate a method of preparing an adhesive film comprising preparing an adhesive composition comprising a radical polymerization composition and a cation polymerizable composition present in a 1:1 ratio, forming a semi-cured adhesive film by performing a primary crosslinking of the radical polymerizable composition by UV irradiation at an irradiance from 1 mW/cm2 to 10 mW/cm2, and forming a complete-cured adhesive film by performing a secondary crosslinking of the cation polymerizable composition by UV irradiation at an irradiance from 50 mW/cm2 to 150 mW/cm2.
	Sumida discloses a method of bonding an optical film to a surface of a display element via an adhesive film, said method comprising irradiating an adhesive film with ultraviolet light to form an intermediate cured state, pressing a lens sheet against, the adhesive layer, and then completely curing the adhesive layer.
	Sumida does not explicitly disclose the specific adhesive composition of the claim, nor does Sumida disclose the specific UV irradiance required to semi-cure and fully cure the adhesive composition.
	Urban, which is the “closest” reference to the claimed adhesive composition, discloses a method of gluing optical glass components using a radiation curable adhesive between the components, wherein the radiation curable adhesive comprises an ionically polymerizable epoxide system, an ionic photoinitiator for the epoxide system, an ethylenically unsaturated compound that is photopolymerizable by free radicals, and a free radical photoinitiator for the unsaturated compound. Further, Urban broadly teaches that the method includes exposing the adhesive to actinic radiation for a time sufficient for the adhesive to partially harden such that the components to be glued are fixed to each other, but remain displaceable to allow for adjusting. Urban then discloses that the method comprises fully hardening the adhesive by exposing it to further actinic radiation for a sufficient time period. Urban teaches that the selection of the particular wavelength employed for the initial hardening and for the complete hardening is not critical and may include the selection of two different wavelengths for each hardening step.
	Urban does not teach the specific ratio of the radical polymerizable composition to the cation polymerizable composition of 1:1, as recited by the claims. Instead, Urban teaches away from this range by disclosing that with regard to the amount of the ionically polymerizable epoxide system to the ethylenically unsaturated substance that can be polymerized by radicals, the later can be present in an amount of 5 to 50% by weight, preferably about 10% by weight of the former (Urban at col 4, ln 64 to col. 5, ln 3). One of ordinary skill in the art would not be sufficiently motivated to deviate from this amount given the disclosure of the prior art references.
	Further, Urban does not teach the specific UV irradiance required for the intermediate and final curing steps. Urban is further silent with regard to the step wherein the semi-curing of the adhesive film involves the primary crosslinking of the radical polymerizable composition, and the complete-curing of the adhesive film involves the secondary crosslinking of the cation polymerizable compound. Instead, Urban is silent as to what is occurring in the adhesive composition during intermediate and final curing other than the adhesive is partially hardened after intermediate curing and then fully hardened after final curing.
	Kobayashi broadly discloses a pressure-sensitive adhesive composition comprising a compound having at least one saturate double bond, wherein the polymerization of the adhesive composition is triggered by UV rays at an irradiance of 1 to 200 mW/cm2.
	Sumida is silent with regard to the specific adhesive composition comprising the specifically claimed composition mixture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott R. Walshon/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/17/2022